         Case 1:19-cv-03518-GWG Document 120 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
TEODORO GARCIA, et al.,                                        :

                                                             :     ORDER
                          Plaintiffs,
                                                             :     19 Civ. 3518 (GWG)
        -v.-
                                                             :

PROGRESSIVE MAINTENANCE LLC, et al.,                         :

                                                             :
                           Defendants.
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

       By letter filed October 9, 2020 (Docket # 116), plaintiffs’ counsel, Jacob Aronauer,
requests that this Court “compel Defendants to meet and confer with Plaintiffs,” suggesting that
defendants’ counsel has violated the “Court’s Rules” by refusing to meet and confer. Docket
# 116 at 2.

         While it appears the request is moot (Docket # 118 at 3), the Court issues this Order to
express its disapproval of Aronauer’s conduct. Aronauer’s letter was improper because it failed
to fully disclose the response provided by counsel for the defendant, who reasonably inquired
about the topic of the proposed conversation. It was Aronauer who apparently declined to
respond to defense counsel’s emailed inquiry and instead wrote the instant letter to the Court.
This was improper. Aronauer should have further engaged with defense counsel by email and, if
there truly was anything left to discuss, determined definitively whether defense counsel was
refusing to confer by telephone. This is not the first time Aronauer has improperly called upon
the Court’s resources. Docket # 107. This Court previously ordered Aronauer not to “send a
letter claiming the other side refused to confer unless you also call them and they do not respond
within two business days.” Docket # 108.

        Relatedly, the Court is disturbed by Aronauer’s characterization of the email he omitted
as reflecting that defense counsel “will not meet and confer with Plaintiff’s counsel.” Docket
# 116 at 2 (emphasis original). There was no such definitive statement. Rather, defense counsel
simply stated that there seemed to be no need to meet and confer, since “[t]he only open issue
appears to be timing of the supplemental production which could be and is being addressed over
e-mail.” Docket # 118 at 4. Such a response from defense counsel is far from the unequivocal
refusal to meet and confer that Aronauer implied had occurred.

       Mr. Aronauer is warned that any further precipitous applications to the Court and/or
mischaracterizations of factual matters may result in sanctions.
       Case 1:19-cv-03518-GWG Document 120 Filed 10/15/20 Page 2 of 2




      SO ORDERED.

Dated: October 15, 2020
       New York, New York
